 IIn the Matter of FREDERICK H. LEVEYCo., INC. PHILADELPHIA PLANTandUNITED MINE WORKERS OF AMERICA, DISTRICT 50,LOCAL 12092,C. I. O.Case No. R-2419.-Decided April 24, 1941Jurisdiction:printing ink manufacturing industry.Investigation and Certification of Representatives:existenceof question: stip-ulated; election necessary.Unit Appropriate for Collective Bargaining:all non-supervisory employees inthe production, maintenance, shipping, and cleaning departmentsand elevatoroperators, including the assistant foreman in the shipping department, butexcluding office clerical employees, plant clerical- employees, non-workingsupervisory employees, management employees, truck drivers, research labora-tory employees, production laboratory employees, mechanical laboratory em-ployees, the telephone operator, salesmen, and sales service chemists.Clark, Carr d Ellis, by Mr. Paul A. CrouchandMr. William D.Ahern,of New York City, for the Company.Mr. Sand C. Waldbaum, Mr. Leif Dahl.andMr. John J. Bruin,of Philadelphia, Pa., for the U. M. W.Mary M. Persinger,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 24, 1941, United Mine Workers of America, District50, Local 12092, C. I. 0., herein called the U. M. W.,, filed with theRegional Director for the 'Fourth Region (Philadelphia, Pennsyl-vania) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Frederick H.Levey Co., Inc., Philadelphia, Pennsylvania, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On February 28, 1941, the Na-tional Labor Relations Board, herein called the Board, acting pursu-ant to Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director to31 N. L. R. B., No. 44.292 FREDERICKH. LEVEY COMPANY, INC.293conduct it and to provide for an appropriate hearing "upon duenotice.On March 10, 1941, the Regional Director issued a notice ofhearing, andon March 13, 1941, at the request of the Company, anotice of postponement of hearing, copies of which notices were dulyserved upon,the Company and the U. M. W.1 Pursuant to notice,a hearing was held on March 24, 1941, at Philadelphia, Pennsylvania,before Geoffrey J. Cunniff, the Trial Examiner duly- designated bythe Chief Trial Examiner.The Company and the U. M. W. wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are' herebyaffirmed.-At the request of the U. M.`W. and pursuant to notice to all parties,a hearing for the purpose of oral argument before the Board wasscheduled for April 8, 1941.Counsel for the Company appearedbut did not argue..The U. M. W. did not appear. On April 5, 1941,the Company filed a brief, which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYFrederick H. Levey Co., Inc., is a New'York corporation which op-erates manufacturing plants and branches in Brooklyn, New York,Monmouth Junction, New Jersey, Springfield, Ohio, Chattanooga,Tennessee, and Philadelphia, Pennsylvania.The present proceedinginvolves only the plant in Philadelphia, Pennsylvania, where theCompany is engaged in the manufacture and sale of printing inks.Dye-stuffs, toners, resin, acids, oils, gums, varnishes, dry colors, com-pounds, waxes, mineral spirits, greases, pails, and drums, are theprincipal raw materials used at this plant.During the year 1940 theCompany purchased $1,000,600 worth of these raw materials, of which85 per cent were obtained by it from outside the State of Pennsylvania.Finished products manufactured at the Philadelphia plant in 1940 werevalued at $1,500,000.Approximately 20 per cent of such products wereshipped by the Company to points outside the State of Pennsylvania.1Copies of both notices were also served upon International Printing Pressmen andAssistants Union.However,this union did not appear at the bearing. 294DECISIONSOF NATIONALLABOR RELATIONS BOARD/H. THE ORGANIZATION INVOLVEDUnited Mine Workers of America, District 50, Local 12092, C. I. O.,is a labor organization, affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAt the hearing the parties stipulated that the Company had refusedto recognize the U. M. W. as the exclusive representative of its em-ployees in a specified unit 2 in the absence of certification of the U. M. W.as such by the Board.A statement prepared by the Regional Director and introducedinto evidence discloses that the U. M. W. represents a substantial num-ber of the Company's employees."We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the -operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE APPROPRIATE UNITThe U. M. W. and the Company agree that the appropriate unit forthe purposes of collective bargaining consists of all non-supervisory.employees in the production, maintenance; shipping, and cleaningdepartments and elevator operators, including the assistant foremanin the shipping department, but excluding office clerical employees,non-working supervisory employees, management employees, truckdri Viers, and research laboratory employees.The U. M. W. desiresthat plant clerical employees and production laboratories employeesalso be excluded from the unit, while, the Company desires theirinclusion.2 Substantially the same unit as is hereinafter found to be appropriate for the purposesof collectivebargaining'3 The Regional Director stated that the U. M W. had submitted to him for examination82 signed membership application cards,all dated February 23 or 24, 1941,that signaturesappearing to be genuine were affixed to 78 of the cards, while the other 4 bore printednames,that 81 of the cards bore names of persons whose namesappearon a pay rollof the Company dated Februaiy 24, 1941He stated that this pay roll contained 215names,ofwhich 126 are names of employees who appear to be within the unit allegedto be appropriate by the U M W. FREDERICK H. - LEVEY COMPANY, INC.295,The Company desires the inclusion of the plant clerical employees -on the ground that they are closely connected with production oper-ations and work closely with production employees.The plantclerical employees do typing and keep records in the shipping room,type formulae in the laboratories, and keep figures on inventory andstocks in the plant for the benefit of the production foremen.Theyperform no manual labor and are paid on a salaried rather thanon -an hourly basis, as the production workers are.The U. M. W.desires the exclusion of the plant clerical employees from the uniton the ground that their interests are closer to those of the manage-ment and the office workers than to those of the production employeesand because they are excluded from membership in the U. M. W. andhave never expressed a desire to become members thereof. In accord-ance with our usual practice we shall exclude the plant clericalemployees from the unit.In addition to_the,research or ink laboratory, located on the fifthfloor of the plant and which is devoted wholly to research, the Com-pany maintains two so-called "production- laboratories" which arelocated on the second floor.Employees in these laboratories aresalaried.They pass on all samples of ink manufactured by theCompany, checking them in various stages of production againstformulae specifications. ' Approximately 25 men `vork in the produc-tion laboratories, a few of whom are trained chemists-with collegedegrees, the rest being experienced production workers who have-been promoted to the laboratory.Apparently there are also a fewyoung men in these laboratories who act as chemists' helpers.TheU.M.W. and, the Company make the same ,general -contentionsregarding these employees as they do regarding the clerical workers.We shall also exclude the production - laboratories employees fromthe appropriate unit.No specific contentions were made by the parties as to employeeswho appear in the following categories on the Company's pay roll:employees in the mechanical laboratory, a telephone operator, sales-men, and sales service chemists.We shall exclude them from the unit.We find that all non-supervisory employees in the production,maintenance, shipping, .,,nd,cleaning,departments, and elevator-oper-ators, including the assistant foremau in the shipping department,but excluding office clerical employees, plant clerical employees, non-working supervisory employees, management employees, truck driv-ers, research laboratory employees, production laboratory employees,mechanical laboratory employees, the telephone operator, salesmen,and sales service chemists, constitute a unit appropriate for the pur-poses of collective bargaining and that such unit will, insure toemployees of the Company the full benefit of their right to self- 296DECISIONSOF NATIONALLABOR RELATIONS BOARDorganization and to collective 'bargaining -and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shalldirect that all employees in the appropriate unit who were employedby the Company during the pay-roll period immediately precedingthe date of our Direction of Election, subject to such limitationsand additions as are set forth in said Direction, shall be eligibleto vote.Upon the basis of the above findings of fact and upon the entirerecord in the case the Board makes the following:CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of Frederick H. Levey Co., Inc., Philadelphia,Pennsylvania, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act.2.All non-supervisory employees in the production, maintenance,shipping, and cleaning departments and elevator operators, includ-ing the assistant foreman in the shipping department, but excludingoffice clerical employees, plant clerical employees, non-working super-visory employees, management employees, truck drivers, researchlaboratory employees, production laboratory employees, mechanicallaboratory employees, the telephone operator, salesmen, and salesservice chemists, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby,DIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with Frederick H. Levey' Co., Inc., Philadelphia, Pennsyl-vania, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-'for for the Fourth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, See- FREDERICK H. LEVEY COMPANY, INC.297tion 9, of said Rules and Regulations, among all non-supervisoryemployees in the production, maintenance, ' shipping, and cleaningdepartments and elevator operators of Frederick H. Levey Co., Inc.,at its. Philadelphia plant, who were employed by the Company dur-ing the pay-roll period immediately preceding the date of thisDirection, including the assistant foreman in the shipping 'depart-ment, and employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing office clerical employees, plant clerical employees, non-working;supervisory employees, management employees, truck drivers, re-search laboratory employees, production laboratory employees,mechanical laboratory employees, the telephone operator, salesmen,sales service chemists, and those who have since quit or been dis-charged for cause, to determine whether or not they desire to berepresented by United MineWorkers, District 50, Local 12092,C. I. 0., for` the purposes of collective bargaining.[SAME TITLE]ORDER PERMITTING WITHDRAWAL OF PETITIONMay 13, 1941The Board, on April 24, 1941, having issued a Decision and Direc-tion of Election in the above-entitled case, and, thereafter, on May 10,1941, the petitioner having filed a request for permission to withdrawthe petition, and the Board having duly considered the matter,,IT IS HEREBY ORDEREDthat the request of the petitioner for permis-sion to withdraw its petition be, and it hereby is, granted, and thatthe aforesaid case be, and it hereby is, closed.31 N. L.R. B.. No. 44a.